Title: From Thomas Jefferson to Henry Dearborn, 18 February 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne 
                     
                     [18 Feb. 1808]
                  
                  Should we take any notice of these declarations of the St. Regis Indians? St. Regis or the head of the lake St. Francis seems to be the point where, if a site could be found favorable we should place our extreme post.
                  
                  
                  
                     [Reply by Dearborn:]
                     Sir, may it not be advisable to request Mr. Sailly to hold friendly intercourse with such of the St. Regis Chiefs as may be inclined to [visit] him occasionally, and to make them some small presents. 
                  
                  
                     H Dearborn 
                     
                  
               